Exhibit 10.7

 

JOHN DEERE SHORT-TERM INCENTIVE BONUS PLAN

 


SECTION 1.  ESTABLISHMENT AND PURPOSE


 


1.1  ESTABLISHMENT OF THE PLAN


 

Deere & Company, a Delaware corporation (the “Company”), hereby establishes an
annual incentive compensation plan to be known as the “John Deere Short-Term
Incentive Bonus Plan” (the “Plan”), as set forth in this document.  The Plan
permits the awarding of annual cash bonuses to Employees of the Company, based
on the achievement of pre-established performance goals.

 

Upon approval by the Board of Directors of the Company, subject to approval by
the shareholders, the Plan shall become effective as of November 1, 1994 (the
“Effective Date”) and shall remain in effect until terminated by the Board or
Committee as provided by Section 13 herein.

 


1.2  PURPOSE


 

The purpose of the Plan is to provide Participants with a meaningful annual
incentive opportunity geared toward the achievement of specific performance
goals.

 


SECTION 2.  DEFINITIONS


 

Whenever used in the Plan, the following terms shall have the meanings set forth
below (unless otherwise expressly provided) and, when the defined meaning is
intended, the term is capitalized.

 

(a)  “Award Opportunity” means the various levels of incentive award payouts
which a Participant may earn under the Plan, as established by the Committee
pursuant to Section 5.1 herein.

 

(b)  “Base Salary” shall mean the regular salary or salary continuance earned
during the Plan Year before any salary reduction contributions made to the
Company’s Internal Revenue Code Section 401(k) Plan or other deferred
compensation plans.  Among other compensation, “Base Salary” shall not include
awards under this Plan, any suggestions awards, pay for unused vacation, any
bonus or profit sharing benefits, the Company matching contribution under any
plan providing such, overtime or overtime premiums, relocation allowances,
mortgage differential allowances, any premium allowances for overseas service,
moving allowances, or any other special awards.

 

(c)  “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.

 

(d)  “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

(e)  “Committee” means a committee of two (2) or more individuals, appointed by
the Board to administer the Plan, pursuant to Section 3 herein, who are not
current or former officers

 

 

73

--------------------------------------------------------------------------------


 

or employees of the Company and who are “outside directors” to the extent
required by and within the meaning of Section 162(m) of the Internal Revenue
Code of 1986 (the “Code”), as amended.

 

(f)  “Company” means Deere & Company, a Delaware corporation (including any and
all subsidiaries), and any successor thereto.

 

(g)  “Corporate” shall mean Deere & Company and its subsidiaries.

 

(h)  “Disability” shall have the meaning ascribed to such term in applicable
disability or retirement plans of the Company.

 

(i)  “Effective Date” means the date the Plan becomes effective, as set forth in
Section 1.1 herein.

 

(j)  “Employee” means a full-time, salaried employee of the Company.

 

(k)  “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

(l)  “Executive Officers” shall mean any executive officers designated by the
Committee for purposes of qualifying payouts under the Plan for exemption from
Section 162(m) of the Code.

 

(m)  “Final Award” means the actual award earned during a Plan Year by a
Participant, as determined by the Committee at the end of the Plan Year.

 

(n)  “Noncorporate” shall mean a specified segment of Deere & Company’s
operations designated as such by the Chief Executive Officer and approved by the
Committee for purposes of the Plan, such as a business unit, division, product
line, or other such segmentation.

 

(o)  “Participant” means an Employee who is actively participating in the Plan.

 

(p)  “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

 

(q)  “Plan” means the Deere & Company Short-Term Incentive Bonus Plan.

 

(r)  “Plan Year” means the Company’s fiscal year.

 

(s)  “Recoupment Policy” means the Company’s Executive Incentive Award
Recoupment Policy, as amended from time to time, or any successor policy
thereto.

 

(t)  “Retirement” shall have the meaning ascribed to such term in the John Deere
Pension Plan for Salaried Employees, or any successor plan thereto.

 

(u)  “Target Incentive Award” means the award to be paid to a Participant when
planned performance results are achieved, as established by the Committee.

 

74

--------------------------------------------------------------------------------


 


SECTION 3.  ADMINISTRATION


 

The Plan shall be administered by the Committee.  The Committee may delegate to
the Company responsibility for day-to-day administration of, the Plan, following
administrative guidelines approved from time to time by the Committee.

 

Subject to the limitations of the Plan, the Committee shall: (i) select from the
Employees of the Company, those who shall participate in the Plan, (ii) grant
award opportunities in such forms and amounts as it shall determine,
(iii) impose such limitations, restrictions, and conditions upon such awards as
it shall deem appropriate, (iv) interpret the Plan and adopt, amend, and rescind
administrative guidelines and other rules and regulations relating to the Plan,
(v) correct any defect or omission or reconcile any inconsistency in this Plan
or in any award opportunity granted hereunder, and (vi) make all other necessary
determinations and take all other actions necessary or advisable for the
implementation and administration of the Plan. The Committee’s determinations on
matters within its authority shall be conclusive and binding upon all parties.

 


SECTION 4.  ELIGIBILITY AND PARTICIPATION


 


4.1  ELIGIBILITY


 

All Employees (as defined in Section 2 herein) who are actively employed by the
Company in any Plan Year shall be eligible to participate in the Plan for such
Plan Year, subject to the limitations of Section 7 herein.

 


4.2  PARTICIPATION


 

Participation in the Plan shall be determined annually by the Committee based
upon the criteria set forth herein.  Employees who are eligible to participate
in the Plan shall be so notified in writing, and shall be apprised of the
performance goals and related award opportunities for the relevant Plan Year, as
soon as is practicable.

 


4.3  PARTIAL PLAN YEAR PARTICIPATION


 

In the event that an Employee becomes eligible to participate in the Plan
subsequent to the commencement of a Plan Year, then such Employee’s Final Award
shall be based on the Base Salary earned as an eligible Employee.

 


4.4  NO RIGHT TO PARTICIPATE


 

No Participant or other Employee shall at any time have a right to be selected
for participation in the Plan for any Plan Year, despite having previously
participated in the Plan.

 


SECTION 5.  AWARD DETERMINATION


 


5.1  PERFORMANCE GOALS


 

Prior to the beginning of each Plan Year, or as soon as practicable thereafter,
the Committee shall establish performance goals for that Plan Year.  Except as
provided in Section 11, the goals may be based on any combination of Corporate,
Non-corporate, and individual

 

75

--------------------------------------------------------------------------------


 

performance.  After the performance goals are established, the Committee will
align the achievement of the performance goals with the Award Opportunities (as
described in Section 5.2 herein), such that the level of achievement of the
preestablished performance goals at the end of the Plan Year will determine the
Final Award amounts.  Except as provided in Section 11, the Committee also shall
have the authority to exercise subjective discretion in the determination of
Final Awards, as well as the authority to delegate the ability to exercise
subjective discretion in this respect.

 

The Committee also may establish one (1) or more Company-wide performance goals
which must be achieved for any Participant to receive an award for that Plan
Year.

 


5.2  AWARD OPPORTUNITIES


 

Prior to the beginning of each Plan Year, or as soon as practicable thereafter,
the Committee shall establish an Award Opportunity for each Participant.  The
established Award Opportunity shall vary in relation to the job classification
of each Participant.  Except as provided in Section 11, in the event a
Participant changes job levels during a Plan Year, the Participant’s Award
Opportunity may be adjusted to reflect the amount of time at each job level
during the Plan Year.

 


5.3  ADJUSTMENT OF PERFORMANCE GOALS


 

Except as provided in Section 11, the Committee shall have the right to adjust
the performance goals and the Award Opportunities (either up or down) during a
Plan Year if it determines that external changes or other unanticipated business
conditions have materially affected the fairness of the goals and have unduly
influenced the Company’s ability to meet them.  Further, in the event of a Plan
Year of less than twelve (12) months, the Committee shall have the right to
adjust the performance goals and the Award Opportunities accordingly, at its
sole discretion.

 


5.4  FINAL AWARD DETERMINATIONS


 

At the end of each Plan Year, Final Awards shall be computed for each
Participant as determined by the Committee.  Except as provided in Section 11,
each individual award shall be based upon (i) the Participant’s Target Incentive
Award percentage, multiplied by his Base Salary, (ii) Corporate and
Non-corporate performance, and (iii) individual performance (if applicable). 
Final Award amounts may vary above or below the Target Incentive Award, based on
the level of achievement of the preestablished Corporate, Non-corporate, and
individual performance goals.

 


5.5  LIMITATIONS


 

The amount payable to a Participant for any calendar year shall not exceed
$5,000,000.

 


SECTION 6.  PAYMENT OF FINAL AWARDS


 


6.1  FORM AND TIMING OF PAYMENT


 

Final Award payments shall be payable in cash, in one (1) lump sum, on or before
the March 15 following the end of each Plan Year.

 

76

--------------------------------------------------------------------------------


 


6.2  PAYMENT OF PARTIAL AWARDS


 

In the event a Participant no longer meets the eligibility criteria as set forth
in the Plan during the course of a particular Plan Year, the Committee may, in
its sole discretion, pay a partial Final Award for the portion of the Plan Year
the Employee was a Participant, determined in accordance with Section 5.4
herein.  Any such partial Final Award shall be evidenced in writing, and shall
be paid in cash, in one (1) lump sum, on or before the March 15 following the
end of the Plan Year to which it relates.

 


6.3  UNSECURED INTEREST


 

No participant or any other party claiming an interest in amounts earned under
the Plan shall have any interest whatsoever in any specific asset of the
Company.  To the extent that any party acquires a right to receive payments
under the Plan, such right shall be equivalent to that of an unsecured general
creditor of the Company.

 


6.4  REPAYMENT OF FINAL AWARDS


 

Final Awards paid under the Plan shall be subject to the terms of the Company’s
Recoupment Policy. The Company shall have the right to recover Final Awards paid
under the Plan pursuant to the terms of the Recoupment Policy.

 


SECTION 7.  TERMINATION OF EMPLOYMENT


 


7.1  TERMINATION OF EMPLOYMENT DUE TO DEATH, DISABILITY, RETIREMENT, OR TRANSFER
TO BUSINESS UNIT NOT INCLUDED IN THE PLAN


 

In the event a Participant’s employment is terminated by reason of death,
Disability, Retirement, or transfer to a business unit not included in the Plan,
the Final Award determined in accordance with Section 5.4 herein shall be
reduced to reflect participation prior to termination only.  The reduced award
shall be based upon the amount of Base Salary earned during the Plan Year prior
to termination.  In the case of a Participant’s Disability, the employment
termination shall be deemed to have occurred on the date the Committee
determines the definition of Disability to have been satisfied.

 

The Final Award thus determined shall be payable in cash, in one (1) lump sum,
on or before the March 15 following the end of the Plan Year to which it
relates.

 


7.2  TERMINATION OF EMPLOYMENT FOR OTHER REASONS


 

In the event a Participant’s employment is terminated for any reason other than
death, Disability, or Retirement (of which the Committee shall be the sole
judge), all of the Participant’s rights to a Final Award for the Plan Year then
in progress shall be forfeited.  However, the Committee, in its sole discretion,
may pay a partial Final Award for the portion of that Plan Year that the
Participant was employed by the Company, determined in accordance with
Section 5.4 herein.  Any such partial Final Award shall be evidenced in writing,
and shall be paid in cash, in one (1) lump sum, on or before the March 15
following the end of the Plan Year to which it relates.

 

 

77

--------------------------------------------------------------------------------


 


SECTION 8.  RIGHTS OF PARTICIPANTS


 


8.1  EMPLOYMENT


 

Nothing in the Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant’s employment at any time, nor confer upon
any Participant any right to continue in the employ of the Company.

 


8.2  NONTRANSFERABILITY


 

No right or interest of any Participant in the Plan shall be assignable or
transferable, or subject to any lien, directly, by operation of law, or
otherwise, including, but not limited to, execution, levy, garnishment,
attachment, pledge, and bankruptcy.

 


SECTION 9.  BENEFICIARY DESIGNATION


 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit.  Each designation will revoke all prior
designations by the same Participant and will be effective only when filed by
the Participant in writing with the Committee during his or her lifetime.  In
the absence of any such designation, or if the designated beneficiary is no
longer living, benefits shall be paid to the surviving member(s) of the
following classes of beneficiaries, with preference for classes in the order
listed below:

 

(a)  Participant’s spouse (unless the parties were divorced or legally separated
by court decree);

 

(b)  Participant’s children (including children by adoption);

 

(c)  Participant’s parents (including parents by adoption); or

 

(d)  Participant’s executor or administrator.

 

Payments of benefits, in accordance with Section 7.1, shall be made exclusively
to the member(s) of the first class, in the order listed above, which has
surviving member(s).  If that class has more than one (1) member, benefit
payments shall be made in equal shares among members of that class.

 


SECTION 10.  DEFERRALS


 

The Committee may permit a Participant to defer such Participant’s receipt of
the payment of cash that would otherwise be due to such Participant at the end
of a Plan Year.

 

 

78

--------------------------------------------------------------------------------


 


SECTION 11.  EXECUTIVE OFFICERS


 


11.1  APPLICABILITY OF SECTION 11


 

The provisions of this Section 11 shall apply only to Executive Officers.  In
the event of any inconsistencies between this Section 11 and the other Plan
provisions, the provisions of this Section 11 shall control.

 


11.2  AWARD DETERMINATION


 

Prior to the beginning of each Plan Year, or as soon as practicable thereafter,
the Committee shall establish the Target Incentive Award percentage for each
Executive Officer and performance goals for that Plan Year.  Performance
measures to be used shall be chosen from among the following factors, or any
combination of the following, as the Committee deems appropriate: (a) total
stockholder return; (b) growth in revenues, sales, settlements, market share,
customer conversion, net income, stock price, and/or earnings per share;
(c) return on assets, net assets, and/or capital; (d) return on stockholders’
equity; (e) economic or shareholder value added; or (f) improvements in costs
and/or expenses.  The Committee may select among the performance measures
specified from Plan Year to Plan Year which need not be the same for each
Executive Officer in a given year.

 

At the end of the Plan Year and prior to payment, the Committee shall certify in
writing the extent to which the performance goals and any other material terms
were satisfied.  Final Awards shall be computed for each Executive Officer based
on (i) the Participant’s Target Incentive Award multiplied by his Base Salary,
and (ii) Corporate and Non-corporate (if applicable) performance.

 

Final Award amounts may vary above or below the Target Incentive Award based on
the level of achievement of the pre-established Corporate and Non-corporate
performance goals.

 


11.3  NON-ADJUSTMENT OF PERFORMANCE GOALS


 

Once established, performance goals shall not be changed during the Plan Year. 
Participants shall not receive any payout when the Company or Non-corporate
segment (if applicable) does not achieve at least minimum performance goals.

 


11.4  INDIVIDUAL PERFORMANCE AND DISCRETIONARY ADJUSTMENTS


 

Individual performance shall not be reflected in the Final Award.  However, the
Committee retains the discretion to eliminate or decrease the amount of the
Final Award otherwise payable to a Participant.

 


11.5  POSSIBLE MODIFICATION


 

If, on advice of the Company’s tax counsel, the Committee determines that Code
Section 162(m) and the regulations thereunder will not adversely affect the
deductibility for federal income tax purposes of any amount paid under the Plan
by applying one or more of Sections 2.1(b), 2.1(m), 4.3, 5.1, 5.2, 5.3, or 5.4
to an Executive Officer without regard to the exceptions to such Section or
Sections contained in this Section 11, then the Committee may, in its sole
discretion,

 

79

--------------------------------------------------------------------------------


 

apply such Section or Sections to the Executive Officer without regard to the
exceptions to such Section or Sections that are contained in this Section 11.

 


SECTION 12.  CHANGE IN CONTROL


 


12.1  CHANGE IN CONTROL


 

In the event of a Change in Control of the Company, as defined below, a
Participant who is an Employee as of the date of the Change in Control shall be
entitled to, for the Plan Year in which the Change in Control occurs, the
greater of:

 

(a)  The Final Award determined using:

 

(I)    THE PARTICIPANT’S ACTUAL BASE SALARY RATE IN EFFECT ON THE DATE OF THE
CHANGE IN CONTROL;

 

(II)   THE PARTICIPANT’S TARGET INCENTIVE AWARD PERCENTAGE; AND

 

(III)  ACTUAL CORPORATE, NON-CORPORATE, AND INDIVIDUAL RESULTS TO THE DATE OF
THE CHANGE IN CONTROL; OR

 

(b)  The Participant’s Target Incentive Award times his actual Base Salary rate
in effect on the date of the Change in Control.

 

The Committee, as constituted immediately prior to the Change in Control, shall
determine how actual Corporate, Non-corporate, and individual performance should
be measured for purposes of the Final Award calculation in Section 12.1(a).  The
Committee’s determination shall be conclusive and final.

 

Final Awards shall be payable in cash to the Participant as soon as
administratively possible, but no later than the March 15 following the end of
the calendar year in which the Change in Control occurs.

 


12.2  DEFINITION OF A CHANGE IN CONTROL


 

A “Change in Control” shall be defined as a dissolution, liquidation, merger, or
consolidation in which the Company is not the surviving corporation, or the
acquisition of thirty percent (30%) or more of the Company’s common stock by one
(1) individual, corporation, or other entity.

 


SECTION 13.  AMENDMENT AND MODIFICATION


 

The Committee, in its sole discretion, without notice, at any time and from time
to time, may modify or amend, in whole or in part, any or all of the provisions
of the Plan, or suspend or terminate it entirely; provided, however, that no
such modification, amendment, suspension, or termination may, without the
consent of a Participant (or his or her beneficiary in the case of the death of
the Participant), reduce the right of a Participant (or his or her beneficiary,
as the case may be) to a payment or distribution hereunder to which he or she is
otherwise entitled.

 

80

--------------------------------------------------------------------------------


 


SECTION 14.  MISCELLANEOUS


 


14.1  GOVERNING LAW


 

The Plan, and all agreements hereunder, shall be governed by and construed in
accordance with the laws of the State of Delaware.

 


14.2  WITHHOLDING TAXES


 

The Company shall have the right to deduct from all payments under the Plan any
Federal, state, or local taxes required by law to be withheld with respect to
such payments.

 


14.3  GENDER AND NUMBER


 

Except where otherwise indicated by the context, any masculine term used herein
also shall include the feminine, the plural shall include the singular, and the
singular shall include the plural.

 


14.4  SEVERABILITY


 

In the event any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

 


14.5  COSTS OF THE PLAN


 

All costs of implementing and administering the Plan shall be borne by the
Company.

 


14.6  SUCCESSORS


 

All obligations of the Company under the Plan shall be binding upon and inure to
the benefit of any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

 

81

--------------------------------------------------------------------------------